UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7285



JUAN JOSE DUPREE,

                                              Plaintiff - Appellant,

          versus


SERGEANT L. BROWN; LIEUTENANT WOODRUM; CAPTAIN
D. CROWDER,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
02-3515-RDB)


Submitted:   February 25, 2004             Decided:   March 16, 2004


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Jose Dupree, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Juan Jose Dupree appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm substantially on the reasoning of the district court.   See

Dupree v. Brown, No. CA-02-3515-RDB (D. Md. June 30, 2003).     We

conclude that Dupree’s claim that prison conditions violate the

Eighth Amendment is meritless.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -